                          Case 19-22567-AJC              Doc 334       Filed 02/05/21        Page 1 of 2




              ORDERED in the Southern District of Florida on February 4, 2021.



                                                                          A. Jay Cristol, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                 MIAMI DIVISION

          In re:

          PAUL WIGODA,                                                           Case No. 19-22567-AJC

                   Debtor.                                                       Chapter 11
                                             /

                      ORDER GRANTING DEBTOR’S MOTION FOR APPROVAL OF
                    SETTLEMENT AGREEMENT WITH MICHAEL DEZER [ECF No. 151]

                   This matter came before the Court for hearing on February 4, 2021 upon the Debtor’s

          Motion for Approval of Settlement [ECF No. 151] (the “Motion”) filed by Paul Wigoda (the

          “Debtor”). In the Motion, the Debtor requests that the Court approve the Settlement Agreement1

          between the Debtor and Michael Dezer a/k/a Michael Dezertov (“Dezer”) pursuant to Fed. R.

          Bankr. P. 9019. Having reviewed the Motion and the Settlement Agreement, having heard


          1
           All capitalized terms not specifically defined herein shall have the same meaning provided in the Motion and the
          Settlement Agreement.


          {2271/000/00516968}                            Page 1 of 2
                Case 19-22567-AJC        Doc 334        Filed 02/05/21   Page 2 of 2




argument of counsel appearing at the hearing, noting that no objections to the Motion were filed

or raised at the hearing, noting that the Motion was properly served on all parties in interest, for

the reasons stated on the record at the hearing and being otherwise advised in the premises, the

Court ORDERS and ADJUDGES as follows:

       1.       The Motion [ECF Nos. 151] is GRANTED.

       2.       Pursuant to Fed. R. Bankr P. 9019, the Settlement Agreement, a fully executed copy

of which is attached as Exhibit A to the Motion is APPROVED in its entirety.

       3.       The terms of the Settlement Agreement have been fully incorporated into the

Debtor’s Amended Plan of Reorganization [ECF No. 243] (the “Plan”). Pursuant to paragraph 2

of the Settlement Agreement and § 5.06 of the Plan, the Debtor shall commence making Monthly

Payments to Dezer on the 1st day of the 1st month following entry of the Court’s order confirming

the Plan.

       4.       The Debtor is hereby authorized to take all actions necessary to implement the relief

provided in this Order.

       5.       The Court shall retain jurisdiction with respect to all matters arising from the

interpretation, implementation, or enforcement of this Order and the Settlement Agreement.

                                                ###
Submitted by:

Bradley S. Shraiberg, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
2385 NW Executive Center Drive, Suite 300
Boca Raton, Florida 33431
Telephone: 561-443-0800
Facsimile: 561-998-0047
Email: bss@slp.law

Bradley S. Shraiberg, Esq. is directed to serve a copy of this order upon all interested parties and
to file a certificate of service with the Court.




{2271/000/00516968}                       Page 2 of 2
